DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandebeuque et al. US Patent Application Publication 2012/0216620 (hereinafter referred to as Vandebeuque) and Su et al. US Patent Application Publication 2014/0360266 (hereinafter referred to as Su).
Regarding claim 1, Vandebeuque discloses a resonating structure comprising a planar support structure 1 a support post 8 extending upward from the support post and a resonating ring (lower end of resonator, 7) coaxially arranged around the support post. The sensor further comprises a plurality of elements 9.3 extending upwardly from the resonating ring and attaching to the support post 8, such that the resonating ring is above the support post wherein the support post, the resonating ring and the plurality of beams from a hemi-toroidal shape. Vandebeuque does not explicitly teach the elements for suspending the resonating ring above the support substrate in the manner claimed. Therefore, Vandebeuque differs from the present invention in that the resonator bell is a solid piece.
Su teaches a bell-shaped resonator as shown in fig. 2(a) wherein a resonating ring 2-9 is provided and attached to a support post (fig. 4). The resonator further comprises holes 2-12, 2-14, 2-16 which are between the resonating ring and the opposite end. In the presence of these holes, the remaining structure of the bell located approximately underneath electrodes 2-1, 2-2 etc. can be viewed as beams which extend upwardly from the resonating ring and ultimately attach to the support post. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Su with those of Vandebeuque in order to provide similar openings of any desired shape in the bell of Vandebeuque which would help isolate the elements 9.3 and help prevent any disturbances between them (Su paragraph 0013).
Regarding claim 2, the resonating ring and beams of Vandebeuque are formed from a unitary member as claimed. 
Regarding claim 3, in combination, the support post, resonating ring and plurality of beams would be comprised of the same material as claimed since they are a unitary piece.
Regarding claim 4, the support post, resonating ring and plurality of beams of Vandebeuque are formed of fused silica as claimed (paragraph 0029).
Regarding claim 5, Vandebeuque and Su disclose the claimed invention but do not explicitly teach the size of the resonating ring member as being thirty millimeters or less as claimed. Vandebeuque teaches the resonator elements as being in the nanometer range (paragraph 0035) and it would have been obvious to one of ordinary skill in the art at the time of filing to have made the ring in the same general size of less than thirty millimeters to allow for a compact sensor applicable for use in smaller spaces since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, the support post of Vandebeuque comprises a cap (top of fig. 1) extending radially outward from the support post as claimed wherein the plurality of beams attach to the cap of the support post as claimed.
Regarding claim 7, the plurality of beams in Vandebeuque and Su would be defined by openings formed therebetween as claimed such that the bottom edge of the openings would define the top edge of the resonating ring member.
Regarding claim 9, the plurality of beams in Vandebeuque and Su would be defined by openings formed therebetween as claimed such that the bottom edge of the openings would define the top edge of the resonating ring member. Although not explicitly defined as “slots,” it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the size of the holes to form an elongated slot depending on the amount of isolation and/or dampening desired in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, Vandebeuque discloses a three-dimensional microstructure comprising a support substrate 1, a member 7 suspended about the support substrate 2 and configured for displacement in a given plane, wherein the member is arranged about an axis 8 and is symmetrical about the axis, and a support 4 extending outward (up) from the member 7 and in a direction non-parallel to the given plane, one end integrally formed with the member 7 and the other end attached to the support substrate 1. Paragraph 0035 of Vandebeuque discloses the size of the resonator as being on the order of millimeters as claimed. Vandebeuque does not explicitly teach the beams attaching to the support post and extending radially outward therefrom. Therefore, Vandebeuque differs from the present invention in that the resonator bell is a solid piece.
Su teaches a bell-shaped resonator as shown in fig. 2(a) wherein a resonating ring 2-9 is provided and attached to a support post (fig. 4). The resonator further comprises holes 2-12, 2-14, 2-16 which are between the resonating ring and the opposite end. In the presence of these holes, the remaining structure of the bell located approximately underneath electrodes 2-1, 2-2 etc. can be defined as beams which extend upwardly from the resonating ring and ultimately attach to the support post. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Su with those of Vandebeuque in order to provide similar openings of any desired shape in the bell of Vandebeuque which would help isolate the elements 9.3 and help prevent any disturbances between them (Su paragraph 0013).
Regarding claim 11, in combination, the support post, resonating ring and plurality of beams would be comprised of the same material as claimed since they are a unitary piece.
Regarding claim 12, Vandebeuque and Su disclose the claimed invention but do not explicitly teach the size of the resonating ring member as being thirty millimeters or less as claimed. Vandebeuque teaches the resonator elements as being in the nanometer range (paragraph 0035) and it would have been obvious to one of ordinary skill in the art at the time of filing to have made the ring in the same general size of less than thirty millimeters to allow for a compact sensor applicable for use in smaller spaces since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, the member of Vandebeuque is in the shape of a ring as claimed.
Regarding claim 14, the system of Vandebeuque comprises a post 8 extending upward from the substrate in the claimed manner to which the plurality of beams would be attached and form a semi-toroidal shape.

Regarding claim 16, Vandebeuque discloses a resonating structure comprising a planar support substrate 1 and a support post 8 attached to the support substrate and extending upward from the substrate. The sensor further comprises bell structure extending radially outward from the support post and formed from the same material in a hemi-toroidal shape. Vandebeuque does not explicitly teach the beams attaching to the support post and extending radially outward therefrom. Therefore, Vandebeuque differs from the present invention in that the resonator bell is a solid piece.
Su teaches a bell-shaped resonator as shown in fig. 2(a) wherein a resonating ring 2-9 is provided and attached to a support post (fig. 4). The resonator further comprises holes 2-12, 2-14, 2-16 which are between the resonating ring and the opposite end. In the presence of these holes, the remaining structure of the bell located approximately underneath electrodes 2-1, 2-2 etc. can be defined as beams which extend upwardly from the resonating ring and ultimately attach to the support post. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Su with those of Vandebeuque in order to provide similar openings of any desired shape in the bell of Vandebeuque which would help isolate the elements 9.3 and help prevent any disturbances between them (Su paragraph 0013).
Regarding claim 17, Vandebeuque and Su disclose the claimed invention but do not explicitly teach the size of the resonating ring member as being thirty millimeters or less as claimed. Vandebeuque teaches the resonator elements as being in the nanometer range (paragraph 0035) and it would have been obvious to one of ordinary skill in the art at the time of filing to have made the largest dimension in the same general size of less than thirty millimeters to allow for a compact sensor applicable for use in smaller spaces since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, the plurality of beams in Vandebeuque and Su would be defined by openings formed therebetween as claimed such that the bottom edge of the openings would define the top edge of the resonating ring member. Although not explicitly defined as “slots,” it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the size of the holes to form an elongated slot depending on the amount of isolation and/or dampening desired in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 19, Vandebeuque discloses a gyroscope comprising a support substrate 1, a resonating structure 3 with a hemi-toroidal shape and suspended above he support substrate, a stem 8 integral formed with the resonating structure and extending downward from a center of an inner surface of the resonating structure, wherein the stem attaches the resonating structure to the support substrate, wherein the resonating structure includes a resonating ring (lower end of resonator, 7) coaxially arranged around the stem and the resonating structure is comprise of fused silica and one or more electrodes 2 formed on the support substrate and arranged around the periphery of the resonating ring. Vandebeuque does not explicitly teach the beams in the manner claimed. Therefore, Vandebeuque differs from the present invention in that the resonator bell is a solid piece.
Su teaches a bell-shaped resonator as shown in fig. 2(a) wherein a resonating ring 2-9 is provided and attached to a support post (fig. 4). The resonator further comprises holes 2-12, 2-14, 2-16 which are between the resonating ring and the opposite end. In the presence of these holes, the remaining structure of the bell located approximately underneath electrodes 2-1, 2-2 etc. can be defined as beams which extend upwardly from the resonating ring and ultimately attach to the support post. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Su with those of Vandebeuque in order to provide similar openings of any desired shape in the bell of Vandebeuque which would help isolate the elements 9.3 and help prevent any disturbances between them (Su paragraph 0013).
Regarding claim 20, the resonating structure of Vandebeuque is coated with a layer of electrically conductive material 10 as claimed. 

Claim(s) 8 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandebeuque, Su and Painter US Patent 2016/0032449 (hereinafter referred to as Painter).
Regarding claim 8, Vandebeuque and Su disclose the claimed invention but do not explicitly disclose the plurality of tabs disposed along one or more of the edges of each opening, such that the plurality of tabs protrude inward into the opening as claimed. Painter dislcsoes in fig. 3, a hemi-toroidal resonator with protruding tabs (approximately at 334). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the tabs in any desired configuration including inward into the opening, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that claim 14 comprises a support post which appears to be in conflict with claim 15 and should the elements of claim 15 be incorporated into the parent claim 10, potential issues under 35 U.S.C 112 could arise with regard to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861